Per Curiam.

Respondent was admitted to the Bar on March 24, 1938. In July, 1967 an indictment was returned in the United States District Court charging in two counts that in 1962 and 1963 he knowingly and willfully attempted to evade *267and defeat Federal income taxes due and owing by filing false and fraudulent tax returns in violation of section 7201 of the Internal Revenue Code (U. S. Code, tit. 26, § 7201). It was alleged in Count 1 of the indictment that for the year 1961 he had stated his taxable income to be $21,134.10 and the tax due thereon $5,464.43, whereas, as he well knew, his taxable income was $34,'605.51 upon which there was owing a tax of $11,456.23. It was alleged in Count 2 that for the year 1962 he had stated his taxable income to be $18,368.28 and the tax due thereon $4,456.95, whereas, as he well knew, his taxable income was $25,391.79 and the tax due thereon $7,130.30.
On July 14, 1967 he was convicted of each of such charges upon his plea of nolo contendere and sentenced to pay a fine of $2,500 on Count 1, and $2,000 on Count 2.
While the felonies of which respondent was convicted under Federal law are misdemeanors under the laws of this State, they relate to a deliberate fraud on the Government and a clear violation of canons 29 and 32 of the Canons of Professional Ethics, and he is guilty within the meaning of subdivision 2 of section 90 of the Judiciary Law of conduct contrary to the standard of professional ethics applicable to the members of the legal profession. Such misconduct by a member of the Bar of long experience requires the imposition of a penalty appropriate in severity to what we regard as the seriousness of the offense.
Giving consideration to all the relevant circumstances we conclude that respondent should be suspended for a period of one year and thereafter until there has been compliance with the conditions to be stated in the order to be entered herein.
Del Vecohio, J. P., Marsh, Gabrxelli, Motile and Bastow, JJ., concur.
Order entered suspending respondent for a period of one year and thereafter until further order of the court.